                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EMPRESARIO EN DESARROLLO,                           Case No. 19-cv-01495-HSG
                                         CORP.,
                                   8                                                         ORDER DIRECTING
                                                        Plaintiff,                           REPRESENTATIVE FOR PLAINTIFF
                                   9                                                         TO APPEAR AT HEARING
                                                 v.
                                  10
                                         MARIA PASTRANA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Following the transfer of this case from the Eastern District of New York, counsel for

                                  14   Plaintiff Empresario En Desarrollo moved to withdraw as counsel. See Dkt. No. 74. The motion

                                  15   to withdraw is set for a hearing at 2:00 p.m. on July 30, along with the initial case management

                                  16   conference. See Dkt. No. 125.

                                  17          “A corporation, unincorporated association, partnership or other such entity may appear

                                  18   only through a member of the bar of this Court.” See Civil L.R. 3-9(b). Accordingly, the Court

                                  19   ORDERS a representative for Plaintiff to appear at the July 30 hearing in person, to discuss the

                                  20   ability to retain substitute counsel if the motion to withdraw were granted. Counsel for Plaintiff is

                                  21   ORDERED to make all reasonable efforts to convey this order to his client. Counsel and the

                                  22   representative for Plaintiff shall appear at the hearing in person unless they file, and the Court

                                  23   grants, a request to appear by telephone containing an explanation of why they are unable to

                                  24   appear personally.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 7/23/2019

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
